DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches a first elongate locking element having a distal end portion slidably received in the groove, wherein the first elongate locking element is configured to move between a proximal, non-locking position in which the distal end portion of the first elongate locking element is disposed proximally of the hole of the first jaw member, and a distal, locking position in which the distal end portion of the first elongate locking element is disposed within the hole of the first jaw member for locking the curved needle to the first jaw member, wherein the first jaw member is configured to rotate relative to the second jaw member and the shaft about the longitudinal axis of the shaft that includes the combination of recited limitations in claims 1 and 13.
Previously cited prior art reference Taylor, cited in office action mailed 04/28/21, discloses the invention as substantially claimed. However, Taylor fails to detail wherein the first jaw member is configured to rotate relative to the second jaw member and the shaft about the longitudinal axis of the shaft.
Prior art reference Woodard discloses the invention as substantially claimed, including the limitation: “the first jaw member is configured to rotate relative to the second jaw member and the shaft about the longitudinal axis of the shaft” (Par. 0057). However, Woodard fails to disclose a distal, locking position in which the distal end portion of the first elongate locking element is disposed within the hole of the first jaw member for locking the curved needle to the first jaw member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771           
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771